Name: Council Regulation (EC) NoÃ 1110/2008 of 10Ã November 2008 amending Regulation (EC) NoÃ 423/2007 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: international security;  international affairs;  Asia and Oceania
 Date Published: nan

 11.11.2008 EN Official Journal of the European Union L 300/1 COUNCIL REGULATION (EC) No 1110/2008 of 10 November 2008 amending Regulation (EC) No 423/2007 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2008/652/CFSP of 7 August 2008 amending Common Position 2007/140/CFSP concerning restrictive measures against Iran (1), Having regard to the proposal from the Commission, Whereas: (1) Common Position 2008/652/CFSP provides for additional restrictive measures concerning, inter alia, persons and entities subject to an assets freeze, the withholding of public financial support, including export credits, guarantees and insurance, in order to avoid any financial support that could contribute to proliferation-sensitive nuclear activities or to the development of nuclear weapon delivery systems, and the inspection of cargoes to and from Iran by aircraft and vessels owned or operated by Iran Air Cargo and Islamic Republic of Iran Shipping Line provided there are reasonable grounds to believe that the aircraft or vessel is transporting goods prohibited by that Common Position. Common Position 2008/652/CFSP also provides for a prohibition of the supply, sale or transfer of certain items, materials, equipment, goods and technology that could contribute to proliferation-sensitive nuclear activities or to the development of nuclear weapon delivery systems. (2) Common Position 2008/652/CFSP also calls upon all the Member States to exercise vigilance over the activities of financial institutions within their jurisdiction with banks domiciled in Iran and their branches and subsidiaries abroad, in order to prevent such activities from contributing to proliferation-sensitive nuclear activities or to the development of nuclear weapons delivery systems. To that end, certain provisions of the said Common Position relate to Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing (2). (3) It should be clarified that submitting and forwarding the necessary documents to a bank for the purpose of their final transfer to a person, entity or body that is not listed in order to trigger payments allowed under Article 9 of Regulation (EC) No 423/2007 (3) does not constitute the making available of funds within the meaning of Article 7(3) of that Regulation. (4) Regulation (EC) No 423/2007 imposed certain restrictive measures against Iran, in line with Common Position 2007/140/CFSP. As a result, economic operators are exposed to the risk of claims and it is therefore necessary to protect such operators permanently against claims in connection with any contract or other transaction the performance of which was affected by reason of the measures imposed by that Regulation. (5) These measures fall within the scope of the Treaty establishing the European Community and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, Community legislation is necessary in order to implement them in the Community. (6) The reference to Article 5(1)(c) in Article 12(2) of Regulation (EC) No 423/2007 should be modified in order to take account of the amendment made by Council Regulation (EC) No 618/2007 of 5 June 2007 amending Regulation (EC) No 423/2007 concerning restrictive measures against Iran (4). (7) Regulation (EC) No 423/2007 should therefore be amended accordingly. (8) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 423/2007 is hereby amended as follows: (a) the following points shall be added to Article 1: (l) contract or transaction  means any transaction of whatever form and whatever the applicable law, whether comprising one or more contracts or similar obligations made between the same or different parties; for this purpose contract  includes a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, and credit, whether legally independent or not, as well as any related provision arising under, or in connection with, the transaction; (m) claim  means any claim for indemnity or any other claim of this type, such as a claim for compensation or a claim under a guarantee, notably any claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form; (n) person, entity or body in Iran  means: (i) the State of Iran or any public authority thereof; (ii) any natural person in, or resident in, Iran; (iii) any legal person, entity or body having its registered office in Iran; (iv) any legal person, entity or body controlled directly or indirectly by one or more of the above mentioned persons or bodies.; (b) the following point shall be added to Article 2 point (a): (iii) certain other goods and technology that could contribute to enrichment-related, reprocessing or heavy-water-related activities, to the development of nuclear weapon delivery systems, or to the pursuit of activities related to other topics about which the IAEA has expressed concerns or identified as outstanding. These goods and technology are listed in Annex IA.; (c) the following paragraph shall be added to Article 3: 1a For all exports for which an authorisation is required under this Regulation, such authorisation shall be granted by the competent authorities of the Member State where the exporter is established and shall be in accordance with the detailed rules laid down in Article 7 of Regulation (EC) No 1334/2000. The authorisation shall be valid throughout the Community.; (d) Article 4 shall be replaced by the following: It shall be prohibited to purchase, import or transport the goods and technology listed in Annexes I and IA from Iran, whether the item concerned originates in Iran or not.; (e) the following Article is inserted: Article 4a In order to prevent the transfer of goods and technology that are listed in Annexes I and IA, cargo aircraft and merchant vessels owned or operated by Iran Air Cargo and Islamic Republic of Iran Shipping Line shall be required to submit pre-arrival or pre-departure information, for all goods brought into or out of the Community, to the competent customs authorities of the Member State concerned. The rules governing the obligation to provide pre-arrival and pre-departure information, in particular time limits to be respected and data to be required, shall be as laid down in the applicable provisions concerning entry and exit summary declarations as well as customs declarations in Regulation (EC) No 648/2005 of the European Parliament and of the Council of 13 April 2005 amending Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5) and in Commission Regulation (EC) No 1875/2006 of 18 December 2006 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Regulation (EEC) No 2913/92 (6). In addition, Iran Air Cargo and Islamic Republic of Iran Shipping Line and or their representatives shall declare whether the goods are covered by Regulation (EC) No 1334/2000 or by this Regulation and, if their export is subject to authorisation, specify the particulars of the export licence granted. Until 30 June 2009, the entry and exit summary declarations and the additional elements required as referred to above may be submitted in written form using commercial, port or transport information, provided that it contains the necessary particulars. In the case of an export declaration, the particulars set out in Annex 30A of Regulation (EC) No 1875/2006 are not required until 30 June 2009. As from 1 July 2009, the additional elements required, as referred to above, shall be submitted either in written form or using the entry and exit summary declarations as appropriate. (f) Article 5(1) shall be replaced by the following: 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to the goods and technology listed in the Common Military List of the European Union, or related to the provision, manufacture, maintenance and use of goods included in that list, to any natural or legal person, entity or body in, or for use in, Iran; (b) to provide, directly or indirectly, technical assistance or brokering services related to the goods and technology listed in Annexed I and IA, or related to the provision, manufacture, maintenance and use of goods listed in Annexes I and IA, to any natural or legal person, entity or body in, or for use in, Iran; (c) to provide investment to enterprises in Iran engaged in the manufacture of goods and technology listed in the Common Military List of the European Union or in Annexes I and IA; (d) to provide, directly or indirectly, financing or financial assistance related to the goods and technology listed in the Common Military List of the European Union or in Annexes I and IA, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any natural or legal person, entity or body in, or for use in, Iran; (e) to participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the prohibitions referred to in points (a) to (d).; (g) Article 7(1) shall be replaced by the following: 1. All funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annex IV shall be frozen. Annex IV shall include the persons, entities and bodies designated by the United Nations Security Council or by the Sanctions Committee in accordance with paragraph 12 of United Nations Security Council Resolution 1737 (2006) and paragraph 7 of United Nations Security Council Resolution 1803 (2008).; (h) the following Articles shall be inserted: Article 11a 1. Credit and financial institutions which come within the scope of Article 18 shall, in their activities with credit and financial institutions referred to in paragraph 2, and in order to prevent such activities contributing to proliferation-sensitive nuclear activities or to the development of nuclear weapon delivery systems: (a) exercise continuous vigilance over account activity, particularly through their programmes on customer due diligence and under their obligations relating to money laundering and financing of terrorism; (b) require that in payment instructions all information fields which relate to the originator and beneficiary of the transaction in question be completed and if that information is not supplied, refuse the transaction; (c) maintain all records of transactions for a period of five years and make them available to national authorities on request; (d) if they suspect or have reasonable grounds to suspect that funds are related to proliferation financing, promptly report their suspicions to the financial intelligence unit (FIU) or to another competent authority designated by the Member State concerned, as indicated on the websites listed in Annex III, without prejudice to Articles 5 and 7. The FIU or such other competent authority will serve as a national centre for receiving and analysing suspicious transaction reports regarding potential proliferation financing. The FIU or such other competent authority shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement information that it requires to properly undertake this function, including the analysis of suspicious transaction reports. 2. The measures set out in paragraph 1 shall apply to credit and financial institutions in their activities with: (a) credit and financial institutions domiciled in Iran, in particular with Bank Saderat; (b) branches and subsidiaries, where they come within the scope of Article 18, of credit and financial institutions domiciled in Iran, as listed in Annex VI; (c) branches and subsidiaries, where they do not come within the scope of Article 18, of credit and financial institutions domiciled in Iran, as listed in Annex VI; (d) credit and financial institutions that are neither domiciled in Iran nor come within the scope of Article 18 but are controlled by persons and entities domiciled in Iran, as listed in Annex VI. Article 11b 1. Bank Saderat branches and subsidiaries that come within the scope of Article 18 shall notify the competent authority of the Member State where they are established, as indicated on the websites listed in Annex III, of all transfers of funds carried out or received by them, the names of the parties, the amount and the date of the transaction, within five working days after carrying out or receiving the transfer of funds concerned. If the information is available, the notification must specify the nature of the transaction and, where appropriate, the nature of the goods covered by the transaction and must, in particular, state whether the goods are covered by Regulation (EC) No 1334/2000 or by this Regulation and, if their export is subject to authorisation, indicate the number of the licence granted. 2. Subject to, and in accordance with, the information-sharing arrangements, the other notified competent authorities shall without delay transmit these data, as necessary, in order to prevent any transaction that could contribute to proliferation-sensitive nuclear activities or to the development of nuclear weapons delivery systems, to the competent authorities of other Member States where the counterparts to such transactions are established.; (i) Article 12(2) is replaced by the following: 2. The prohibitions set out in Article 5(1)(d) and Article 7(3) shall not give rise to liability of any kind on the part of the natural or legal persons or entities concerned, if they did not know, and had no reasonable cause to suspect, that their actions would infringe these prohibitions.; (j) the following paragraph shall be added to Article 12: 3. The disclosure in good faith, as provided for in Articles 11a and 11b, by an institution or by a person covered by this Regulation or an employee or director of such an institution, of the information referred to in Articles 11a and 11b shall not involve the institution or person or its directors or employees in liability of any kind.; (k) the following Article shall be inserted: Article 12a 1. No claim for indemnity or any other claim of this type, such as a claim for compensation or a claim under a guarantee, notably a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, made by: (a) designated persons, entities or bodies listed in Annexes IV, V and VI; (b) any other person, entity or body in Iran, including the Iranian government; (c) any person, entity or body acting through or on behalf of one of these persons or entities in connection with any contract or transaction the performance of which would have been affected, directly or indirectly, wholly or in part, by the measures imposed by this Regulation shall be satisfied. 2. The performance of a contract or transaction shall be regarded as having been affected by the measures imposed by this Regulation where the existence or content of the claim results directly or indirectly from those measures. 3. In any proceedings for the enforcement of a claim, the onus of proving that satisfying the claim is not prohibited by paragraph 1 shall be on the person seeking the enforcement of that claim.; (l) the following point shall be added in Article 15(1): (d) amend Annex VI on the basis of decisions taken in respect of Annexes III and IV to Common Position 2008/652/CFSP.; (m) the text in Annex I to this Regulation shall be inserted as Annex IA; (n) Annex II shall be replaced by the text in Annex II to this Regulation; (o) Annex III shall be replaced by the text in Annex III to this Regulation; (p) the text in Annex IV to this Regulation shall be added as Annex VI. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2008. For the Council The President B. KOUCHNER (1) OJ L 213, 8.8.2008, p. 58. (2) OJ L 309, 25.11.2005, p. 15. (3) OJ L 103, 20.4.2007, p. 1. (4) OJ L 143, 6.6.2007, p. 1. (5) OJ L 117, 4.5.2005, p. 13. (6) OJ L 360, 19.12.2006, p. 64.; ANNEX I "ANNEX IA "Goods and technology referred to in Article 2(1) point (a)(iii)" INTRODUCTORY NOTES 1. Unless otherwise stated, reference numbers used in the column entitled "Description" refer to the descriptions of dual-use items and technology set out in Annex I to Regulation (EC) No 1334/2000. 2. A reference number in the column entitled "Related item from Annex I to Regulation (EC) No 1183/2007" means that the characteristics of the item described in the column "Description" lie outside the parameters set out in the description of the dual-use entry referred to. 3. Definitions of terms between §single quotation marks § are given in a technical note to the relevant item. 4. Definitions of terms between "double quotation marks" can be found in Annex I to Regulation (EC) No 1183/2007. General Notes 1. The object of the prohibitions contained in this Annex should not be defeated by the export of any non-prohibited goods (including plant) containing one or more prohibited components when the prohibited component or components are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the prohibited component or components are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the prohibited component or components as the principal element of the goods being procured. 2. Goods specified in this Annex include both new and used goods. General Technology Note (GTN) (To be read in conjunction with Section IA.B.) 1. The sale, supply, transfer or export of "technology" which is "required" for the "development", "production" or "use" of goods the sale, supply, transfer or export of which is prohibited in Part A (Goods) below, is prohibited in accordance with the provisions of Section IA.B. 2. The "technology""required" for the "development", "production" or "use" of prohibited goods remains under prohibition even when applicable to non-prohibited goods. 3. Prohibitions do not apply to that "technology" which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not prohibited or the export of which has been authorised in accordance with Regulation (EC) No 423/2007. 4. Prohibitions on "technology" transfer do not apply to information "in the public domain", to "basic scientific research" or to the minimum necessary information for patent applications. IA.A. GOODS A0. Nuclear Materials, Facilities, and Equipment No Description Related item from Annex I to Regulation (EC) No 1183/2007 IA.A0.001 Hollow cathode lamps as follows: a. Iodine hollow cathode lamps with windows in pure silicon or quartz b. Uranium hollow cathode lamps  IA.A0.005 Nuclear reactor vessel components and testing equipment, other than those specified in 0A001, as follows: 1. Seals 2. Internal components 3. Sealing, testing and measurement equipment 0A001 IA.A0.006 Nuclear detection systems for detection, identification or quantification of radioactive materials and radiation of nuclear origin and specially designed components thereof other than those specified in 0A001.j. or 1A004.c. 0A001.j 1A004.c IA.A0.007 Bellows-sealed valves made of aluminium alloy or stainless steel type 304, 304L or 316L. Note: This item does not cover bellow valves defined in 0B001.c.6 and 2A226. 0B001.c.6 2A226 IA.A0.012 Shielded enclosures for the manipulation, storage and handling of radioactive substances (Hot cells). 0B006 IA.A0.013 "Natural uranium" or "depleted uranium" or thorium in the form of metal, alloy, chemical compound or concentrate and any other material containing one or more of the foregoing, other than those specified in 0C001. 0C001 A1. Materials, chemicals, "microorganisms" and "toxins" No Description Related item from Annex I to Regulation (EC) No 1183/2007 IA.A1.001 Bis(2-ethylhexyl) phosphoric acid (HDEHP or D2HPA) CAS 298-07-7 solvent in any quantity, with a purity greater than 90 %.  IA.A1.002 Fluorine gas (Chemical Abstract Number (CAS): 7782-41-4), with a purity of at least 95 %.  IA.A1.005 Electrolytic cells for fluorine production with an output capacity greater than 100 g of fluorine per hour. Note: This item does not cover electrolytic cells defined in item 1B225. 1B225 IA.A1.008 Magnetic metals, of all types and of whatever form, having an initial relative permeability of 120 000 or more and a thickness between 0,05 and 0,1 mm. 1C003.a IA.A1.009 "Fibrous or filamentary materials" or prepregs, as follows: a. Carbon or aramid "fibrous or filamentary materials" having either of the following characteristics: 1. A "specific modulus" exceeding 10 Ã  106 m; or 2. A "specific tensile strength" exceeding 17 Ã  104 m; b. Glass "fibrous or filamentary materials" having either of the following characteristics: 1. A "specific modulus" exceeding 3,18 Ã  106 m; or 2. A "specific tensile strength" exceeding 76,2 Ã  103 m; c. Thermoset resin-impregnated continuous "yarns", "rovings", "tows" or "tapes" with a width of 15 mm or less (once prepregs), made from carbon or glass "fibrous or filamentary materials" other than those specified in II.A1.010.a. or b. Note: This item does not cover fibrous or filamentary materials defined in items 1C010.a, 1C010.b, 1C210.a and 1C210.b. 1C010.a 1C010.b 1C210.a 1C210.b IA.A1.010 Resin-impregnated or pitch-impregnated fibres (prepregs), metal or carbon-coated fibres (preforms) or "carbon fibre preforms", as follows: a. Made from "fibrous or filamentary materials" specified in II.A1.009 above; b. Epoxy resin "matrix" impregnated carbon "fibrous or filamentary materials" (prepregs), specified in 1C010.a, 1C010.b or 1C010.c, for the repair of aircraft structures or laminates, of which the size of individual sheets does not exceed 50 cm Ã  90 cm; c. Prepregs specified in 1C010.a, 1C010.b or 1C010.c, when impregnated with phenolic or epoxy resins having a glass transition temperature (Tg) less than 433 K (160 °C) and a cure temperature lower than the glass transition temperature. Note: This item does not cover fibrous or filamentary materials defined in item 1C010.e. 1C010.e. 1C210 IA.A1.011 Reinforced silicon carbide ceramic composites usable for nose tips, re-entry vehicles, nozzle flaps, usable in "missiles", other than those specified in 1C107. 1C107 IA.A1.012 Maraging steels, other than those specified in 1C116 or 1C216, §capable of § an ultimate tensile strength of 2 050 MPa or more, at 293 K (20 °C). Technical note: The phrase §maraging steel capable of § encompasses maraging steel before or after heat treatment. 1C216 IA.A1.013 Tungsten, tantalum, tungsten carbide, tantalum carbide and alloys, having both of the following characteristics: a. In forms having a hollow cylindrical or spherical symmetry (including cylinder segments) with an inside diameter between 50 mm and 300 mm; and b. A mass greater than 5 kg. Note: This item does not cover tungsten, tungsten carbide and alloys defined in item 1C226. 1C226 A2. Materials Processing No Description Related item from Annex I to Regulation (EC) No 1183/2007 IA.A2.001 Vibration test systems, equipment and components thereof, other than those specified in 2B116: a. Vibration test systems employing feedback or closed loop techniques and incorporating a digital controller, capable of vibrating a system at an acceleration equal to or greater than 0,1g rms between 0,1 Hz and 2 kHz and imparting forces equal to or greater than 50 kN, measured §bare table §; b. Digital controllers, combined with specially designed vibration test "software", with a real-time bandwidth greater than 5 kHz designed for use with vibration test systems specified in a.; c. Vibration thrusters (shaker units), with or without associated amplifiers, capable of imparting a force equal to or greater than 50 kN, measured §bare table §, and usable in vibration test systems specified in a.; d. Test piece support structures and electronic units designed to combine multiple shaker units in a system capable of providing an effective combined force equal to or greater than 50 kN, measured §bare table §, and usable in vibration systems specified in a. Technical note: §Bare table § means a flat table, or surface, with no fixture or fittings. 2B116 IA.A2.004 Remote manipulators that can be used to provide remote actions in radiochemical separation operations or hot cells, other than those specified in 2B225, having either of the following characteristics: a. A capability of penetrating a hot cell wall of 0,3 m or more (through the wall operation); or b. A capability of bridging over the top of a hot cell wall with a thickness of 0,3 m or more (over the wall operation). Technical note: Remote manipulators provide translation of human operator actions to a remote operating arm and terminal fixture. They may be of master/slave type or operated by joystick or keypad. 2B225 IA.A2.011 Centrifugal separators, capable of continuous separation without the propagation of aerosols and manufactured from: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Nickel or alloys with more than 40 % nickel by weight; 5. Tantalum or tantalum alloys; 6. Titanium or titanium alloys; or 7. Zirconium or zirconium alloys. Note: This item does not cover centrifugal separators defined in item 2B352.c. 2B352.c IA.A2.012 Sintered metal filters made of nickel or nickel alloy with more than 40 % nickel by weight. Note: This item does not cover filters defined in item 2B352.d. 2B352.d A3. Electronics No Description Related item from Annex I to Regulation (EC) No 1183/2007 IA.A3.001 High voltage direct current power supplies having both of the following characteristics: a. Capable of continuously producing, over a time period of eight hours, 10 kV or more, with output power of 5 kW or more with or without sweeping; and b. Current or voltage stability better than 0,1 % over a time period of four hours. Note: This item does not cover power supplies defined in items 0B001.j.5 and 3A227. 3A227 IA.A3.002 Mass spectrometers, other than those specified in 3A233 or 0B002.g, capable of measuring ions of 200 atomic mass units or more and having a resolution of better than 2 parts in 200, as follows, and ion sources thereof: a. Inductively coupled plasma mass spectrometers (ICP/MS); b. Glow discharge mass spectrometers (GDMS); c. Thermal ionisation mass spectrometers (TIMS); d. Electron bombardment mass spectrometers which have a source chamber constructed from, lined with or plated with "materials resistant to corrosion by uranium hexafluoride UF6"; e. Molecular beam mass spectrometers having either of the following characteristics: 1. A source chamber constructed from, lined with or plated with stainless steel or molybdenum and equipped with a cold trap capable of cooling to 193 K (  80 °C) or less; or 2. A source chamber constructed from, lined with or plated with "materials resistant to corrosion by uranium hexafluoride (UF6)"; f. Mass spectrometers equipped with a microfluorination ion source designed for actinides or actinide fluorides. 3A233 A6. Sensors and Lasers No Description Related item from Annex I to Regulation (EC) No 1183/2007 IA.A6.001 Yttrium aluminium garnet (YAG) rods  IA.A6.003 Wave front corrector systems for use with a laser beam having a diameter exceeding 4 mm, and specially designed components thereof, including control systems, phase front sensors and "deformable mirrors" including bimorph mirrors. Note: This item does not cover mirrors defined in 6A004.a, 6A005.e and 6A005.f. 6A003 IA.A6.004 Argon ion "lasers" having an average output power equal to or greater than 5 W. Note: This item does not cover argon ion "lasers" defined in items 0B001.g.5, 6A005 and 6A205.a. 6A005.a.6 6A205.a IA.A6.006 Tunable semiconductor "lasers" and tunable semiconductor "laser" arrays, of a wavelength between 9 Ã ¼m and 17 Ã ¼m, as well as array stacks of semiconductor "lasers" containing at least one tunable semiconductor "laser" array of such wavelength. 1. Semiconductor "lasers" are commonly called "laser" diodes. 2. This item does not cover semiconductor "lasers" defined in items 0B001.h.6 and 6A005.b 6A005.b IA.A6.008 Neodymium-doped (other than glass) "lasers", having an output wavelength greater than 1 000 nm but not exceeding 1 100 nm and output energy exceeding 10 J per pulse. Note: This item does not cover neodymium-doped (other than glass) "lasers" defined in item 6A005.c.2.b. 6A005.c.2 IA.A6.010 Radiation-hardened cameras, or lenses thereof, other than those specified in 6A203.c., specially designed, or rated as radiation-hardened, to withstand a total radiation dose greater than 50 Ã  103 Gy(silicon) (5 Ã  106 rad (silicon)) without operational degradation. Technical note: The term Gy(silicon) refers to the energy in Joules per kilogram absorbed by an unshielded silicon sample when exposed to ionising radiation. 6A203.c IA.A6.011 Tunable pulsed dye laser amplifiers and oscillators, having all of the following characteristics: 1. Operating at wavelengths between 300 nm and 800 nm; 2. An average output power greater than 10 W but not exceeding 30 W; 3. A repetition rate greater than 1 kHz; and 4. Pulse width less than 100 ns. 1. This item does not cover single mode oscillators. 2. This item does not cover tunable pulsed dye laser amplifiers and oscillators defined in item 6A205.c, 0B001.g.5 and 6A005. 6A205.c IA.A6.012 Pulsed carbon dioxide "lasers" having all of the following characteristics: 1. Operating at wavelengths between 9 000 nm and 11 000 nm; 2. A repetition rate greater than 250 Hz; 3. An average output power greater than 100 W but not exceeding 500 W; and 4. Pulse width less than 200 ns. Note: This item does not cover pulsed carbon dioxide laser amplifiers and oscillators defined in item 6A205.d., 0B001.h.6. and 6A005.d. 6A205.d IA.B. TECHNOLOGY No Description Related item from Annex I to Regulation (EC) No 1183/2007 IA.B.001 Technology required for the development, production, or use of the items in Part IA.A. (Goods) above. " ANNEX II "ANNEX II Goods and technology referred to in Article 3 INTRODUCTORY NOTES 1. Unless otherwise stated, reference numbers used in the column below entitled "Description" refer to the descriptions of dual use items and technology set out in Annex I to Regulation (EC) No 1334/2000. 2. A reference number in the column below entitled "Related item from Annex I to Regulation (EC) No 1183/2007" means that the characteristics of the item described in the "Description" column lie outside the parameters set out in the description of the dual use entry referred to. 3. Definitions of terms between §single quotation marks § are given in a technical note to the relevant item. 4. Definitions of terms between "double quotation marks" can be found in Annex I to Regulation (EC) No 1183/2007. General Notes 1. The object of the controls contained in this Annex should not be defeated by the export of any non-controlled goods (including plant) containing one or more controlled components when the controlled component or components is/are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the controlled component or components is/are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the controlled component or components as the principal element of the goods being procured. 2. Goods specified in this Annex include both new and used goods. General Technology Note (GTN) (To be read in conjunction with Section II.B) 1. The sale, supply, transfer or export of "technology" which is "required" for the "development", "production" or "use" of goods the sale, supply, transfer or export of which is controlled in Part A (Goods) below, is controlled in accordance with the provisions of Section II.B. 2. The "technology""required" for the "development", "production" or "use" of goods under control remains under control even when it is applicable to non-controlled goods. 3. Controls do not apply to that "technology" which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not controlled or the export of which has been authorised in accordance with Regulation (EC) No 423/2007. 4. Controls on "technology" transfer do not apply to information "in the public domain", to "basic scientific research" or to the minimum necessary information for patent applications. II.A. GOODS A0. Nuclear Materials, Facilities, and Equipment No Description Related item from Annex I to Regulation (EC) No 1183/2007 II.A0.002 Faraday isolators in the wavelength range 500 nm  650 nm  II.A0.003 Optical gratings in the wavelength range 500 nm  650 nm  II.A0.004 Optical fibres in the wavelength range 500 nm  650 nm coated with anti-reflecting layers in the wavelength range 500 nm  650 nm and having a core diameter greater than 0,4 mm but not exceeding 2 mm  II.A0.008 Plane, convex and concave mirrors, coated with high reflecting or controlled multi-layers in the wavelength range 500 nm  650 nm 0B001.g.5 II.A0.009 Lenses, polarisers, half-wave retarder plates (Ã »/2 plates), quarter-wave retarder plates (Ã »/4 plates), laser windows in silicon or quartz and rotators, coated with anti-reflecting layers in the wavelength range 500 nm  650 nm 0B001.g II.A0.010 Pipes, piping, flanges, fittings made of, or lined with nickel, or nickel alloy containing more than 40 % nickel by weight, other than those specified in 2B350.h.1. 2B350 II.A0.011 Vacuum pumps other than those specified in 0B002.f.2. or 2B231, as follows:  Turbomolecular pumps having a flowrate equal to or greater than 400 l/s,  Roots type vacuum roughing pumps having a volumetric aspiration flowrate greater than 200 m3/h. Bellows-sealed, scroll, dry compressor, and bellows-sealed, scroll, dry vacuum pumps. 0B002.f.2 2B231 A1. Materials, Chemicals, "Micro-organisms" and "Toxins" No Description Related item from Annex I to Regulation (EC) No 1183/2007 II.A1.003 Seals and gaskets made of any of the following materials a. Copolymers of vinylidene fluoride having 75 % or more beta crystalline structure without stretching; b. Fluorinated polyimides containing 10 % by weight or more of combined fluorine; c. Fluorinated phosphazene elastomers containing 30 % by weight or more of combined fluorine; d. Polychlorotrifluoroethylene (PCTFE, e.g. Kel-F ®); e. Viton fluoro-elastomers; f. Polytetrafluoroethylene (PTFE). II.A1.004 Personal equipment for detecting radiation of nuclear origin, including personal dosimeters Note: This item does not cover nuclear detection systems defined in item 1A004.c. 1A004.c II.A1.006 Platinised catalysts, other than those specified in 1A225, specially designed or prepared for promoting the hydrogen isotope exchange reaction between hydrogen and water for the recovery of tritium from heavy water or for the production of heavy water and substitutes thereof. 1B231, 1A225 II.A1.007 Aluminium and its alloys, other than those specified in 1C002.b.4 or 1C202.a, in crude or semi-fabricated form having either of the following characteristics: a. Capable of an ultimate tensile strength of 460 MPa or more at 293 K (20 °C); or b. Having a tensile strength of 415 MPa or more at 298 K (25 °C). 1C002.b.4 1C202.a A2. Materials Processing No Description Related item from Annex I to Regulation (EC) No 1183/2007 II.A2.002 Machine tools for grinding having positioning accuracies with "all compensations available" equal to or less (better) than 15 Ã ¼m according to ISO 230/2 (1988) (1) or national equivalents along any linear axis. Note: This item does not cover machine tools for grinding defined in items 2B201.b and 2B001.c. 2B201.b 2B001.c II.A2.002a Components and numerical controls, specially designed for machine tools specified in 2B001, 2B201, or II.A2.002 above. II.A2.003 Balancing machines and related equipment as follows: a. Balancing machines, designed or modified for dental or other medical equipment, having all the following characteristics: 1. Not capable of balancing rotors/assemblies having a mass greater than 3 kg; 2. Capable of balancing rotors/assemblies at speeds greater than 12 500 rpm; 3. Capable of correcting unbalance in two planes or more; and 4. Capable of balancing to a residual specific unbalance of 0,2 g Ã  mm per kg of rotor mass; b. Indicator heads designed or modified for use with machines specified in a. above. Technical note: Indicator heads are sometimes known as balancing instrumentation. 2B119 II.A2.005 Controlled atmosphere heat treatment furnaces, as follows: Furnaces capable of operation at temperatures above 400 °C. 2B226, 2B227 II.A2.006 Oxidation furnaces capable of operation at temperatures above 400 °C 2B226, 2B227 II.A2.007 "Pressure transducers", other than those defined in 2B230, capable of measuring absolute pressures at any point in the range 0 to 200 kPa and having both of the following characteristics: a. Pressure sensing elements made of or protected by "Materials resistant to corrosion by uranium hexafluoride (UF6)", and b. Having either of the following characteristics: 1. A full scale of less than 200 kPa and an §accuracy § of better than ± 1 % of full scale; or 2. A full scale of 200 kPa or greater and an §accuracy § of better than 2 kPa. Technical note: For the purposes of 2B230, §accuracy § includes non-linearity, hysteresis and repeatability at ambient temperature. 2B230 II.A2.008 Liquid-liquid contacting equipment (mixer-settlers, pulsed columns, centrifugal contactors); and liquid distributors, vapour distributors or liquid collectors designed for such equipment, where all surfaces that come in direct contact with the chemical(s) being processed are made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Graphite or §carbon graphite §; 5. Nickel or alloys with more than 40 % nickel by weight; 6. Tantalum or tantalum alloys; 7. Titanium or titanium alloys; 8. Zirconium or zirconium alloys; or 9. Stainless steel. Technical note: §Carbon graphite § is a composition consisting of amorphous carbon and graphite, in which the graphite content is 8 % or more by weight. 2B350.e II.A2.009 Industrial equipment and components, other than those specified in 2B350.d, as follows: Heat exchangers or condensers with a heat transfer surface area greater than 0,05 m2, and less than 30 m2; and tubes, plates, coils or blocks (cores) designed for such heat exchangers or condensers, where all surfaces that come in direct contact with the fluid(s) are made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. glass (including vitrified or enamelled coating or glass lining); 4. Graphite or §carbon graphite §; 5. Nickel or alloys with more than 40 % nickel by weight; 6. Tantalum or tantalum alloys; 7. Titanium or titanium alloys; 8. Zirconium or zirconium alloys; 9. Silicon carbide; 10. Titanium carbide; or 11. Stainless steel. Note: This item does not cover vehicle radiators. 2B350.d II.A2.010 Multiple-seal, and seal-less pumps, other than those specified in 2B350.i, suitable for corrosive fluids, with manufacturer's specified maximum flow-rate greater than 0,6 m3/hour, or vacuum pumps with manufacturer's specified maximum flow-rate greater than 5 m3/hour [measured under standard temperature (273 K or 0 °C) and pressure (101,3 kPa) conditions]; and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come in direct contact with the chemical(s) being processed are made from any of the following materials: 1. Stainless steel, 2. Aluminium alloy. A6. Sensors and Lasers No Description Related item from Annex I to Regulation (EC) No 1183/2007 II.A6.002 Infrared optics in the wavelength range 9 Ã ¼m  17 Ã ¼m and components thereof, including cadmium telluride (CdTe) components. Note: This item does not cover cameras and components defined in item 6A003. 6A003 II.A6.005 Semiconductor "lasers" and components thereof, as follows: a. Individual semiconductor "lasers" with an output power greater than 200 mW each, in quantities larger than 100; b. Semiconductor "laser" arrays having an output power greater than 20 W. 1. Semiconductor "lasers" are commonly called "laser" diodes. 2. This item does not cover "lasers" defined in items 0B001.g.5, 0B001.h.6 and 6A005.b. 3. This item does not cover "laser" diodes with a wavelength in the range 1 200 nm  2 000 nm. 6A005.b II.A6.007 Solid state "tunable""lasers" and specially designed components thereof as follows: a. Titanium-sapphire lasers, b. Alexandrite lasers. Note: This item does not cover titanium-sapphire and alexandrite lasers defined in items 0B001.g.5, 0B001.h.6 and 6A005.c.1. 6A005.c.1 II.A6.009 Components of acousto-optics, as follows: a. Framing tubes and solid-state imaging devices having a recurrence frequency equal to or exceeding 1 kHz; b. Recurrence frequency supplies; c. Pockels cells. 6A203.b.4.c A7. Navigation and Avionics No Description Related item from Annex I to Regulation (EC) No 1183/2007 II.A7.001 Inertial navigation systems and specially designed components thereof, as follows: I. Inertial navigation systems which are certified for use on "civil aircraft" by civil authorities of a State participating in the Wassenaar Arrangement, and specially designed components thereof, as follows: a. Inertial navigation systems (INS) (gimballed or strapdown) and inertial equipment designed for "aircraft", land vehicle, vessels (surface or underwater) or "spacecraft" for attitude, guidance or control, having any of the following characteristics, and specially designed components thereof: 1. Navigation error (free inertial) subsequent to normal alignment of 0,8 nautical mile per hour (nm/hr) §Circular Error Probable § (CEP) or less (better); or 2. specified to function at linear acceleration levels exceeding 10 g; b. Hybrid Inertial Navigation Systems embedded with Global Navigation Satellite System(s) (GNSS) or with "Data-Based Referenced Navigation" ("DBRN") System(s) for attitude, guidance or control, subsequent to normal alignment, having an INS navigation position accuracy, after loss of GNSS or "DBRN" for a period of up to four minutes, of less (better) than 10 metres §Circular Error Probable § (CEP); c. Inertial Equipment for Azimuth, Heading, or North Pointing having any of the following characteristics, and specially designed components thereof: 1. Designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc / minutes RMS at 45 degrees latitude; or 2. Designed to have a non-operating shock level of at least 900 g at a duration of at least 1 msec. Note: The parameters of I.a. and I.b. are applicable with any of the following environmental conditions: 1. Input random vibration with an overall magnitude of 7,7 g rms in the first half hour and a total test duration of one and a half hours per axis in each of the three perpendicular axes, when the random vibration meets the following: a. A constant power spectral density (PSD) value of 0,04 g2/Hz over a frequency interval of 15 to 1 000 Hz; and b. The PSD attenuates with a frequency from 0,04 g2/Hz to 0,01 g2/Hz over a frequency interval from 1 000 to 2 000 Hz; 2. A roll and yaw rate equal to or greater than + 2,62 radian/s (150 deg/s); or 3. According to national standards equivalent to 1. or 2. above. 1. I.b. refers to systems in which an INS and other independent navigation aids are built into a single unit (embedded) in order to achieve improved performance. 2. §Circular Error Probable § (CEP)  In a circular normal distribution, the radius of the circle containing 50 percent of the individual measurements being made, or the radius of the circle within which there is a 50 percent probability of being located. II. Theodolite systems incorporating inertial equipment specially designed for civil surveying purposes and designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc minutes RMS at 45 degrees latitude, and specially designed components thereof. III. Inertial or other equipment using accelerometers specified in 7A001 or 7A101, where such accelerometers are specially designed and developed as MWD (Measurement While Drilling) sensors for use in downhole well services operations. 7A003, 7A103 II.B. TECHNOLOGY No Description Related item from Annex I to Regulation (EC) No 1183/2007 II.B.001 Technology required for the development, production or use of the items in Part A. II. (Goods) above." ANNEX III ANNEX III Web sites for information on the competent authorities referred to in Articles 3(4), 3(5), 4a, 5(3), 6, 8, 9, 10(1), 10(2), 11a, 11b, 13(1) and 17, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://foreign-affairs.net/home/index.aspx?id=28519 GREECE http://www.ypex.gov.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission DG External Relations Directorate A Crisis Platform  Policy Coordination in Common Foreign and Security Policy (CFSP) Unit A.2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel.: (32-2) 295 55 85 Fax: (32-2) 299 08 73 ANNEX IV ANNEX VI List of credit and financial institutions referred to in Article 11a(2) Branches and subsidiaries, where they come within the scope of Article 18, of credit and financial institutions domiciled in Iran as referred to in Article 11a(2)(b) (1) 1. BANK MELLI IRAN* France 43 Avenue Montaigne, 75008 Paris BIC: MELIFRPP Germany HolzbrÃ ¼cke 2, D-20459, Hamburg BIC: MELIDEHH United Kingdom Melli Bank plc One London Wall, 11th Floor, London EC2Y 5EA BIC: MELIGB2L 2. BANK SEPAH* France 64 rue de Miromesnil, 75008 Paris BIC: SEPBFRPP Germany HafenstraÃ e 54, D-60327 Frankfurt am Main BIC: SEPBDEFF Italy Via Barberini 50, 00187 Rome BIC: SEPBITR1 United Kingdom Bank Sepah International plc 5/7 Eastcheap, London EC3M 1JT BIC: SEPBGB2L 3. BANK SADERAT IRAN France Bank Saderat Iran 16 Rue de la Paix, 75002 Paris BIC: BSIRFRPP TELEX: 220287 SADER A / SADER B Germany Hamburg Branch P.O. Box 112227, DeichstraÃ e 11, D-20459 Hamburg BIC: BSIRDEHH TELEX: 215175 SADBK D Frankfurt Branch P.O. Box 160151, FriedensstraÃ e 4, D-60311 Frankfurt am Main BIC: BSIRDEFF Greece Athens Branch PO Box 4308, 25-29 Venizelou St, GR 105 64 Athens BIC: BSIRGRAA TELEX: 218385 SABK GR United Kingdom Bank Saderat plc 5 Lothbury, London EC2R 7HD BIC: BSPLGB2L TELEX: 883382 SADER G 4. BANK TEJARAT France Bank Tejarat 124-126 Rue de Provence, 75008 Paris BIC: BTEJFRPP TELEX: 281972 F, 281973 F BKTEJ 5. PERSIA INTERNATIONAL BANK plc United Kingdom Head Office and Main Branch 6 Lothbury, London EC2R 7HH BIC: PIBPGB2L TELEX: 885426 Branches and subsidiaries, where they do not come within the scope of Article 18, of credit and financial institutions domiciled in Iran and credit and financial institutions that are neither domiciled in Iran nor come within the scope of Article 18 but are controlled by persons and entities domiciled in Iran, as referred to in Article 11a(2)(c) and (d) (2) 1. BANK MELLI* Azerbaijan Bank Melli Iran Baku Branch Nobel Ave. 14, Baku BIC: MELIAZ22 Iraq No.111-27 Alley  929 District  Arasat Street, Baghdad BIC: MELIIQBA Oman Oman Muscat Branch P.O. Box 5643, Mossa Abdul Rehman Hassan Building, 238 Al Burj St., Ruwi, Muscat, Oman 8 / P.O. BOX 2643 PC 112 BIC: MELIOMR China Melli Bank HK (branch of Melli Bank PLC) Unit 1703-04, Hong Kong Club Building, 3A Chater Road, Central Hong Kong BIC: MELIHKHH Egypt Representative Office P.O. Box 2654, First Floor, Flat No 1, Al Sad el Aaly Dokhi. Tel.: 2700605 / Fax: 92633 United Arab Emirates Regional Office P.O. Box: 1894, Dubai BIC: MELIAEAD Abu Dhabi branch Post box No 2656 Street name: Hamdan Street BIC: MELIAEADADH Al Ain branch Post box No 1888 Street name: Clock Tower, Industrial Road BIC: MELIAEADALN Bur Dubai branch Post box No 3093 Street name: Khalid Bin Waleed Street BIC: MELIAEADBR2 Dubai Main branch Post box No 1894 Street name: Beniyas Street BIC: MELIAEAD Fujairah branch Post box No 248 Street name: Al Marash R/A, Hamad Bin Abdullah Street BIC: MELIAEADFUJ Ras al-Khaimah branch Post box No 5270 Street name: Oman Street, Al Nakheel BIC: MELIAEADRAK Sharjah branch Post box No 459 Street name: Al Burj Street BIC: MELIAEADSHJ Russian Federation No 9/1 ul. Mashkova, 103064 Moscow BIC: MELIRUMM Japan Representative Office 333 New Tokyo Bldg, 3-1 Marunouchi, 3 Chome, Chiyoda-ku. Tel.: 332162631. Fax (3)32162638. TELEX: J296687 2. BANK MELLAT South Korea Bank Mellat Seoul Branch Keumkang Tower 13/14th Floor, Tehran road 889-13, Daechi-dong Gangnam-Ku, 135 280, Seoul BIC: BKMTKRSE TELEX: K36019 MELLAT Turkey Istanbul Branch 1 Binbircicek Sokak, Buyukdere Caddessi Levent -Istanbul BIC: BKMTTRIS TELEX: 26023 MELT TR Ankara Branch Ziya Gokalp Bulvari No: 12 06425 Kizilay-Ankara BIC: BKMTTRIS100 TELEX: 46915 BMEL TR Izmir Branch Cumhuriyet Bulvari No: 88/A P.K 71035210 Konak-Izmir BIC: BKMTTRIS 200 TELEX: 53053 BMIZ TR Armenia Yerevan Branch 6 Amiryan Str. P.O. Box: 375010 P/H 24 Yerevan BIC: BKMTAM 22 TELEX: 243303 MLTAR AM 243110 BMTRAM 3. PERSIA INTERNATIONAL BANK plc United Arab Emirates Dubai Branch The Gate Building, 4th Floor, P.O.BOX 119871, Dubai BIC: PIBPAEAD 4. BANK SADERAT IRAN Lebanon Regional Office Mar Elias  Mteco Center, PO BOX 5126, Beirut BIC: BSIRLBBE Beirut Main Branch Verdun street  Alrose building P.O. BOX 5126 Beirut / P.O. BOX 6717 Hamra BIC: BSIRLBBE TELEX: 48602  20738, 21205  SADBNK Alghobeiri Branch No 3528, Alghobeiry BLVD, Jawhara BLDG Abdallah El Hajje str. Ghobeiri BLVD, Alghobeiri BIC: BSIRLBBE Baalbak Branch No 3418, Ras Elein str., Baalbak BIC: BSIRLBBE Borj al Barajneh Branch No 4280, Al Holam BLDG, Al Kafaat cross, Al Maamoura str., Sahat Mreyjeh, 1st Floor BIC: BSIRLBBE Saida Branch No 4338, Saida  Riad Elsoleh BLVD. Ali Ahmad BLG. BIC: BSIRLBBE Oman BLDG 606, Way 4543, 145 Complex, Ruwi High Street, Ruwi, P.O. BOX 1269, Muscat BIC: BSIROMR TELEX: 3146 Qatar Doha branch No 2623, Grand Hamad ave., P.O. BOX 2256, Doha BIC: BSIR QA QA TELEX: 4225 Turkmenistan Bank Saderat Iran Ashkhabad branch Makhtoomgholi ave., No 181, Ashkhabad TELEX: 1161134-86278 United Arab Emirates Regional office Dubai Al Maktoum road, PO BOX 4182 Deira, Dubai BIC: BSIRAEAD / BSIRAEADDLR / BSIRAEADLCD TELEX: 45456 SADERBANK Murshid Bazar Branch Murshid Bazar P.O. Box 4182 Deira, Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Bur Dubai Branch Al Fahidi Road P.O.Box 4182 Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Ajman Branch No 2900 Liwara street, PO BOX 16, Ajman, Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Shaykh Zayed Road Branch Shaykh Road, Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Abu Dhabi Branch No 2690 Hamdan street, PO BOX 2656, Abu Dhabi BIC: BSIRAEAD TELEX: 22263 Al Ein Branch No 1741, Al Am Road, PO BOX 1140, Al Ein, Abu Dhabi BIC: BSIRAEAD TELEX: 45456 SADERBANK Sharjah Branch No 2776 Alaroda road, PO BOX 316, Sharjah BIC: BSIRAEAD TELEX: 45456 SADERBANK Bahrain Bahrein branch 106 Government Road; P.O. Box 825, Block No 316; Entrance No 3; Manama Center; Manama TELEX: 8363 SADER BANK OBU P.O. Box 825  Manama TELEX: 8688 SADER BANK Uzbekian Bank Saderat Iran Tashkent 10 Tchekhov street, Mirabad district, 100060 Tashkent BIC: BSIRUZ21 TELEX: 116134 BSITA UZ 5. TEJARAT BANK Tajikistan No 70, Rudaki Ave., Dushanbe P.O. Box: 734001 BIC: BTEJTJ22XXX TELEX: 201135 BTDIR TJ China Representative Office China Office C208 Beijing Lufthansa Center No 50 Liangmaqiao Road Chaoyang District Beijing 100016 6. ARIAN BANK (also known as Aryan Bank) Afghanistan Head Office House No 2, Street No 13, Wazir Akbar Khan, Kabul BIC: AFABAFKA Harat branch No 14301(2), Business Room Building, Banke Khoon road, Harat BIC: AFABAFKA 7. FUTURE BANK Bahrain Future Bank P.O. Box 785, Government Avenue 304, Manama Shop 57, Block No 624 Shaikh Jaber Al Ahmed Al Sabah Avenue-Road No 4203, Sitra BIC: FUBBBHBM / FUBBBHBMOBU / FUBBBHBMXXX / FUBBBHBMSIT 8. BANCO INTERNACIONAL DE DESARROLLO, SA Venezuela Banco internacional de Desarrollo, Banco Universal Avenida Francisco de Miranda, Torre Dosza, Piso 8, El Rosal, Chacao, Caracas BIC: IDUNVECAXXX (1) Entities marked * are also subject to asset freezing within the meaning of Article 5(1)(a) and (b) of Common Position 2007/140/CFSP. (2) See footnote 1.